                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

STATE OF FLORIDA,

       Plaintiff,

v.                                                        Case No: 6:18-cv-1937-Orl-40TBS

JOAO MORALES,

       Defendant.


                           REPORT AND RECOMMENDATION

       Pending before the Court is a Motion for Leave to Proceed in Forma Pauperis, filed

by pro se Defendant Joao Morales (Doc. 2). The motion is accompanied by a Notice of

Removal (Doc. 1). On review, it is respectfully recommended that the motion be denied,

and the case be immediately remanded for absence of subject matter jurisdiction.

       Defendant seeks to remove to this Court, an ongoing criminal prosecution against

him for felony drug possession and possession of drug paraphernalia, currently pending

in the Circuit Court of the Ninth Judicial District in and for Osceola County, Florida (Doc.

1-1; see also State of Florida v. Joao Morales, Case No. 2017 CF 003482, Circuit Court

of the Ninth Judicial Circuit in and for Osceola County, Florida). Defendant cites no valid

statutory basis to support removal of his state criminal case. 1 Even if Defendant had cited

an appropriate basis for removal of his criminal case, he has not shown that the special

circumstances required for removal are present here. See, e.g. 28 U.S.C. § 1442(a)(1)

(federal officer or agencies as defendant).



       1
         Defendant cites “8 U.S.C. 1441, 22 CFR 93/1-93.2, 28 USC 1330, 28 USC 1608, FDR 12b1-6, 26
USC 328, 340, 1-308, 28 USC 1602-1611, UCC 1-207/1-308” (Doc. 1 at 1). None of these provisions
provide a basis for removal of his state criminal case.
      Defendant also claims that removal is proper because there is diversity of

citizenship and multiple federal questions raised. To the extent Defendant contends that

his criminal case is removable under 28 U.S.C. § 1332 (diversity jurisdiction) or § 1331

(federal question jurisdiction), his arguments have no merit. Both provisions speak solely

to civil actions. See Alabama v. Thomason, 687 F. App'x 874, 877 (11th Cir. 2017), 28

U.S.C. §§ 1332(a), 1331.

      Even if there were a basis for removal here, Defendant has failed to show

compliance with the appropriate procedure:

             (a) Notice of removal.--A defendant or defendants desiring to
             remove any criminal prosecution from a State court shall file in
             the district court of the United States for the district and
             division within which such prosecution is pending a notice of
             removal signed pursuant to Rule 11 of the Federal Rules of
             Civil Procedure and containing a short and plain statement of
             the grounds for removal, together with a copy of all process,
             pleadings, and orders served upon such defendant or
             defendants in such action.

             (b) Requirements.—

             (1) A notice of removal of a criminal prosecution s hall be filed
             no t later than 30 days after the arraignment in the State court,
             o r at any time before trial, whichever is earlier, except that for
             good cause shown the United States district court may enter
             an order granting the defendant or defendants leave to file the
             notice at a later time.

             (2) A notice of removal of a criminal prosecution shall include
             all grounds for such removal. A failure to state grounds that
             exist at the time of the filing o f the notice shall constitute a
             waiver o f such grounds, and a s econd notice m ay be filed only
             o n grounds not existing at the time of the original notice. For
             good cause shown, the United States district court may grant
             relief from the limitations of this paragraph.

             (3) The filing of a notice of removal of a criminal prosecution
             shall not prevent the State court in which such prosecution is
             pending from proceeding further, except that a judgment of
             conviction shall not be entered unless the prosecution is first
             remanded.


                                            -2-
              (4) The United States district court in which such notice is filed
              shall examine the notice promptly. If it clearly appears o n the
              face o f the notice and any exhibits annexed thereto that
              removal should not be permitted, the court s hall make an
              o rder for summary remand.

28 U.S.C. § 1455 (emphasis added). According to the state court docket Defendant was

arraigned in April 2018. Thus, in addition to not specifying legitimate grounds for removal,

Defendant’s removal notice is not timely. I therefore respectfully recommend that the

motion be denied and the Court order summary remand.

                                      No tice to Parties

       A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual

finding or legal conclusion the district judge adopts from the Report and

Recommendation. See 11th Cir. R. 3-1.

       RESPECTFULLY RECOMMENDED at Orlando, Florida on November 19, 2018.




Copies furnished to:

       Presiding United States District Judge
       Counsel of Record
       Any Unrepresented Parties




                                             -3-
